Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/578,713 filed 09/23/2019 is in response to applicant’s arguments/remarks and terminal disclaimer both filed on 05/21/2021. Applicant’s response has been given full consideration. 
Claims 1-37 are pending in this application and all the claims are under full consideration. 
This application is in condition for allowance.
Terminal Disclaimer
The terminal disclaimer filed on 05/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent 10,468,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Claims
Claims 1-37 are allowed over prior art of record. 
Reason for Allowance
The instant application is directed towards a complex electrode assembly comprising: a first sheet-shaped wire extending in a lengthwise direction thereof and comprise a sheet region, whose width in a perpendicular to the length direction is greater than a thickness extending perpendicular to the length and width direction; plurality of electrode assemblies spaced apart from each other in the length direction of the sheet-shaped wire, each comprising a first electrode tab connected to the first sheet-shaped wire; the outer surface of each of the electrode assemblies 
The closest art to the invention is Kodera et al. (U.S. PG Publication 2013/0171485); Yoon et al. (U.S. PG Publication 2009/0211082); Kim (U.S. PG Publication 2012/0115016); Butt et al. (U.S. PG Publication 2010/0248010); Byun et al. (U.S. PG Publication 2008/0063929); and Goh et al. (U.S. PG Publication 2011/0097615).
Kodera discloses a plurality of electrode assemblies which are arranged to be spaced apart from each other in the length direction of a strip-shaped connecting member, where in the outer surface of the electrode assemblies comprise of six outer surfaces, considered equivalent to the claimed complex electrode assembly. The strip-shaped connecting member electrically connects the electrode assemblies. Kodera does not teach the strip-shaped connecting member is disposed between a first side and a second side of the electrode assembly.
Yoon teaches a secondary battery wherein a connecting member is connected to the electrode taps of the battery, the electrode is made of aluminum and the connecting member is made of copper. Yoon, however, does not teach the other limitations of the complex electrode assembly as claimed wherein the electrode assemblies are spaced apart and a connecting 
Kim ‘016 discloses a battery module having a coupling structure that is a bus bar having a layer of an insulating material. Kim, however, does not teach the other limitations of the complex electrode assemblies as claimed and wherein the electrode assemblies are spaced apart and a connecting member sheet-shaped wire is disposed between them and between a first side and a second side of each of the electrode assemblies.
Butt teaches a battery system comprising a plurality of battery cells arranged in consequence and bent busbar forming a channel in which a battery terminal is attached. Butt, however, does not teach the electrode assemblies are spaced apart and a connecting member sheet shaped wire electrically connecting the electrode assemblies, and the connecting member is disposed between a first side and a second side of each of the electrode assemblies.
Byun discloses a battery module including a plurality of batteries each battery has a terminal contact portion and a planar contact portion coupled to the terminal by coupling member or fixing member such as nuts and bolts or rivets. Byun, however, does not teach the plurality of battery cells have complex electrode assemblies and does not tech the planar contact is disposed between the first side and the second side of each of the electrode assemblies.
Goh discloses curved battery cell, but does not teach the curved plurality of battery cells connected by a sheet-shaped wire that is disposed between a first side and second side of each of the plurality of battery cells. Goh does not teach the electrode assemblies are spaced apart and a connecting member sheet-shaped wire electrically connecting the electrode assemblies, and the connecting member is disposed between a first side and a second side of each of the electrode assemblies.
The pertinent references of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore Claims 1-37 are allowed over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722